SCOTT, J.
• The case of the Fidelity & Casualty Company v. Seagrist, 79 App. Div. 614, 80 N. Y. Supp. 277, is authority for the proposition that under certain circumstances an order such as the plaintiff asked for in this action should be granted. But it is also authority for the further proposition that such an order should only be made to apply to an inspection of the books necessary to determine the wages actually paid, and that the books of original entry in which are entered the payments made to employés were the only books which the plaintiff is entitled to inspect. In that case the defendant did not deny that the statements made by it as to wages paid were untrue, and refused to permit any examination whatever of any of its books. In the present case the defendant distinctly affirms the truthfulness of the statements furnished to plaintiff upon which the premiums were calculated. It has offered to plaintiff’s accountant full opportunity to inspect the defendant’s timebooks, which are said to be the books of original entry *478showing the wages paid to its employés in detail. The defendant’s bookkeeper swears positively that the other books which the plaintiff seeks to examine will not give the information desired, and do not contain detailed entries of the amounts paid employés. The plaintiff does not show what information it has received which has caused it to doubt the accuracy of defendant’s statements, and does not state any fact showing or tending to show that any information can be obtained from the other books of defendant which will not appear from an inspection of the timebooks.
The order was right, and should be affirmed, with $io costs and disbursements. All concur.